UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAR 1 7 2003
Mr. Terry Brune
Education Consultant
New Hampshire Department of Education
101 Pleasant Street
Concord, New Hampshire 03301
Dear Mr. Brune:
In your letter dated January 10, 2003, the following questions were raised in regard to a
manifestation determination review that was held for a student receiving special education
services in a New Hampshire School Administrative Unit. Each question is separately
addressed below as it relates to the Individuals with Disabilities Education Act (IDEA), which the
Office of Special Education Programs (OSEP) is responsible for administering.
1. May a LEA [local educational agency] conduct more than one manifestation
determination review for the same incidence of behavior?
The regulations under Part B of IDEA set forth specific requirements related to manifestation
determination reviews. The Part B regulations at 34 CFR {}300.523 state that:
(a) If an action is contemplated regarding behavior described in {}{}300.520(a)(2) or 300.521,
or involving a removal that constitutes a change of placement under {}300.519 for a child
with a disability who has engaged in other behavior that violated any rule or code of
conduct of the LEA that applies to all children (1) Not later than the date on which the decision to take the action is made, the parents
must be notified of that decision and provided the procedural safeguards notice
described in {}300.504; and
(2) Immediately, if possible, but in no case later than 10 school days after the date on
which the decision to take that action is made, a review must be conducted of the
relationship between the child's disability and the behavior subject to the disciplinary
action.
(b) A review described in paragraph (a) of this section must be conducted by the IEP
[individualized education program] team and other qualified personnel in a meeting.
(c) In carrying out a review described in paragraph (a) of this section, the IEP team and
other qualified personnel may determine that the behavior of the child was not a
manifestation of the child's disability only if the IEP team and other qualified personnel (1) First consider, in terms of the behavior subject to disciplinary action, all relevant
information, including(i) Evaluation and diagnostic results, including the results or other relevant
information supplied by the parents of the child;
(ii) Observations of the child; and
(iii) The child's IEP and placement; and
(2) Then determine that (i) In relationship to the behavior subject to disciplinary action, the child's IEP and
placement were appropriate and the special education services, supplementary
aids and services, and behavior intervention strategies were provided consistent
with the child's IEP and placement were appropriate and the special education
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Mr. Terry Brune
services, supplementary aids and services, and behavior intervention strategies
were provided consistent with the child's IEP and placement;
(ii) The child's disability did not impair the ability of the child to understand the
impact and consequences of the behavior subject to disciplinary action; and
(iii) The child's disability did not impair the ability of the child to control the behavior
subject to disciplinary action.
(d) If the IEP team and other qualified personnel determined that any of the standards in
paragraph (c)(2) of this section were not met, the behavior must be considered a
manifestation of the child's disability.
(e) The review described in paragraph (a) of this section may be conducted at the same IEP
meeting that is convened under §300.520(b).
(f) If, in the review in paragraphs (b) and (c) of this section, a public agency identifies
deficiencies in the child's IEP or placement or in their implementation, it must take
immediate steps to remedy those deficiencies.
The statute and regulations do not speak specifically to IEP teams holding additional
manifestation determination reviews on the same incidents of behavior, once the IEP team has
completed an initial manifestation determination review for a child with a disability who has
engaged in behavior described in 34 CFR §§300.520(a)(2) or 300.521; is involved in a removal
that constitutes a change of placement under §300.519; or who has engaged in other behavior
that violated any rule or code of conduct of the LEA that applies to all children.
2. May an LEA conduct more than one manifestation determination review for the same
incidence of behavior if new information is uncovered after the initial manifestation
review meeting has taken place?

As noted above, the statute and regulations do not address this issue. However, where the time
for conducting the manifestation determination has expired, it is not recommended that the IEP
team reconvene to re-conduct the manifestation determination. Any new information could,
however, be used as a basis for an IEP meeting to reexamine the student's program and
placement.
If you have further questions, please contact Rex Shipp at (202) 401-4061 or Dr. JoLeta
Reynolds at (202) 205-5507 (press 3).
Sincerely,

Stephanie S. Lee
Director,
Office of Special Education Programs
cc:

Mary J. Ford
Susan Izard
Maureen Soraghan

